                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO

MANUEL T. CHAVEZ SR.,

                       Plaintiff,

v.                                                            Civ. No. 18-483 SMV

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

                       Defendant.

        ORDER ON UNOPPOSED MOTION FOR EXTENSION OF TIME

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion for

Extension of Time, it being stated that opposing counsel concurs in the granting of the

Motion, and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through February 12,

2019, to serve his reply to the agency’s response to his initial motion to reverse or remand.




                                              HONORABLE STEPHAN M. VIDMAR
                                              UNITED STATES MAGISTRATE JUDGE


Submitted and Approved By:
                                                  Email Approval on January 18, 2019
/s/Michael D. Armstrong                           Manuel Lucero, AUSA
Michael D. Armstrong                              manny.lucero@usdoj.gov
Attorney for Plaintiff                            United States Attorney's Office
220 Adams St. SE, Suite B                         District of New Mexico
Albuquerque, NM 87108                             P.O. Box 607
Bus. (505) 890-9056                               Albuquerque, NM 87103
Fax. (505) 266-5860                               (505) 224-1504
                                                  (505) 346-7205 fax
